         Case 18-30908     Doc 23      Filed 03/01/19 Entered 03/01/19 12:01:33                    Desc Order of
                                         Dismissal ch 13 Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA




In re:
                                                                                              Case No: 18−30908 − WJF
James Runi

Debtor(s)                                                                                                 Chapter 13 Case




                                    ORDER AND NOTICE OF DISMISSAL


The chapter 13 trustee has requested that the court dismiss James Runi. After notice and hearing the court has
determined that the case as to James Runi should be dismissed.

IT IS THEREFORE ORDERED:

The case as to James Runi is dismissed under 11 U.S.C. §§ 349 and 1307.


Dated: 3/1/19                                              William J Fisher
                                                           United States Bankruptcy Judge




                                                           NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                           Filed and docket entry made on March 1, 2019
                                                           Lori Vosejpka Clerk, United States Bankruptcy Court
                                                           By: barbie Deputy Clerk


odsm/mnbodsm.jsp 8/15
